Title: To George Washington from David Humphreys, 28 May 1787
From: Humphreys, David
To: Washington, George



My dear General
New Haven [Conn.] May 28th 1787

I intended fully, when I left Philadelphia, to have written to you from New York, but on my arrival there my Servant (who was a German) ran away, & I was so occupied in procuring another, that I have not been able to take up the pen until the present moment.
Recollecting imperfectly, as I do, the purport of Mr Jefferson’s letter, as well as of the Extract from the Encyclopedia; I have found myself embarrassed in attempting to say any thing on so delicate a subject—especially considering it a subject on whose merits Posterity is to judge, & concerning which every word that may be drawn from you, will probably hereafter be brought into question & scrutinised—Under this view I have thought, the

less that could with decency be said, the better. With sentiments of perfect friendship & consideration I have the honor to be my dear General Your Most Obedt hble Servt

D. Humphreys

